     Case 1:19-cv-09896-LGS-RWL Document 87 Filed 11/20/20 -Page
                                                            __   1 of 7                                ,    -   .

                                                                                           :-, l) :-~ y


                                                                      Li
                                                                      I.'   I
                                                                                't:r_,·1
                                                                                  \    •
                                                                                            LJ/Y~;i         (·'i\l
                                                                                            ' . , ' ' ' ·, 1 ,, ' •   •
                                                                                                                          TV Fifi:(·
                                                                                                                          -




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
SHENZHEN SMOORE TECHNOLOGY, LTD.,
                   Plaintiff.                                        19 CIVIL 9896 (LGS)(RWL)

                 -against-                                           DEFAULT JUDGMENT

ANUONUO INTERNATIONAL TRADE
COMPANY, et al.,
                   Defendants.
-----------------------------------------------------------X



        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 19, 2020, the Court finds no clear error on the face

of the record. The Report is adopted in full. Default judgment is entered in favor of Plaintiff and

against each of the Defaulting Defendants (defaulting defendants listed on attachment A), in the

amount of $50,000 in statutory damages, per Defaulting Defendant, plus post-judgment interest

"[to] be calculated from the date of the entry of the judgment, at a rate equal to the weekly

average I-year constant maturity Treasury yield, as published by the Board of Governors of the

Federal Reserve System, for the calendar week precedingl] the date of the judgment." Dkt. No.

84; accordingly, the case is closed.

Dated: New York, New York
       November 20, 2020


                                                                     RUBY J. KRAJICK

                                                                        Clerk of Court
                                                               BY:

                                                                      ~
     Case 1:19-cv-09896-LGS-RWL Document 87 Filed 11/20/20 Page 2 of 7




                     ATTACHMENT A: DEFAULTING DEFENDANTS


NO. DEFAULTING DEFENDANT                    DEFAULTING DEFENDANT'S WRONGFUL
                                           USE OF PLAINTIFF'S CCELL OR VAPORESSO
                                                              MARKS IN
                                                   THE UNDISPUTED EVIDENCE
 I   Anuonuo International Trade Company   One (I) infringing use of Plaintiff's CCELL or
                                           Vaporesso Marks. (Complaint, Ex. E, pg. 3.)

2 baolfashion                              bne (I) infringing use of Plaintiff's CCELL or
                                           Vaporesso Marks. (Complaint, Ex. E, pg. 11.)
 ~
.1   caprice                               Pne (I) infringing use of Plaintiff's CCELL or
                                           Vaporesso Marks. (Complaint, Ex. E, pg. 40.)
4 ldaizhiwei                               One (I) infringing use of Plaintiff's CCELL or
                                           Vaporesso Marks. (Complaint, Ex. E, pg. 81.)

5 dingxinyan                               One ( I ) infringing use of Plaintiff's CCELL or
                                           Vaporesso Marks. (Complaint, Ex. E, pg. 110.)
6    EvaFun E-Cigarettes Store             One (I) infringing use of Plaintiff's CCELL or
                                           IVaporesso Marks. (Complaint, Ex. E, pg. 224.)

7 faded                                     K)ne (I) infringing use of Plaintiff's CC ELL or
                                            [Vaporesso Marks. (Complaint, Ex. E, pg.
                                            t',44.)
8 gardon                                    Pne ( 1) infringing use of Plaintiff's CCELL or
                                            Vaporesso Marks. (Complaint, Ex. E, pg.
                                            279.)
9 hanrong                                   One ( 1) infringing use of Plaintiff's CCELL or
                                            Vaporesso Marks. (Complaint, Ex. E, pg.
                                            342.)
IO Hebei Bonster Technology Co., Ltd.       One (I) infringing use of Plaintiff's CC ELL or
                                            Vaporesso Marks. (Complaint, Ex. E, pg.
                                           1350.)
11 ineekvape                               Pne (I) infringing use of Plaintiff's CCELL or
                                            Vaporesso Marks. (Complaint, Ex. E, pg.
                                           l3 84.)
12 iNeekvape Store                         k)ne (I) infringing use of Plaintiff's CC ELL or
                                           IVaporesso Marks. (Complaint, Ex. E, pg.
                                           ii!O I.)
13 Kristy21                                bne (I) infringing use of Plaintiff's CCELL
                                           or Vaporesso Marks. (Complaint, Ex. E, pg. 4 74.)
14 kujata5 l 5                             One (I) infringing use of Plaintiff's CCELL or
                                           Vaporesso Marks. (Complaint, Ex. E, pg.
                                           482.)
15 liuhui884                               One (I) infringing use of Plaintiff's CCELL or
                                           Vaporesso Marks. (Complaint, Ex. E, pg. 490.)
       Case 1:19-cv-09896-LGS-RWL Document 87 Filed 11/20/20 Page 3 of 7




  16 Omnipotent-up                                Pne (I) infringing use of Plaintiffs CCELL or
                                                  Vaporesso Marks. (Complaint, Ex. E, pg.
                                                  518.)
  17   Shenzhen Buddy Technology Development Co., Pne (I) infringing use of Plaintiff's CC ELL or
       Ltd.                                       Vaporesso Marks. (Complaint, Ex. E, pg.
                                                  689.)
  18   Shenzhen Kalesi Electronics Co., Ltd.      One ( l) infringing use of Plaintiffs CCELL or
                                                  Vaporesso Marks. (Complaint, Ex. E, pg.
                                                  1064.)
  19   Shenzhen Lemaga Technology Co., Ltd.       One (I) infringing use of Plaintiff's CCELL or
                                                  Vaporesso Marks. (Complaint, Ex. E, pg.
                                                  I 083.)
  20   Shenzhen Lisheng Technology Co., Ltd.      K)ne (I) infringing use of Plaintiffs CC ELL or
                                                  Vaporesso Marks. (Complaint, Ex. E, pg.
                                                  1147.)
i21    Shenzhen Liuyang Chuangzhi Technology Co., k)ne ( l) infringing use of Plaintiffs CC ELL or
       Ltd.                                       Vaporesso Marks. (Complaint, Ex. E, pg.
                                                  1166.)
i22    Shenzhen Lotus Electron Co., Ltd.              One (I) infringing use of Plaintiffs CC ELL or
                                                      Vaporesso Marks. (Complaint, Ex. E, pg.
                                                      I l 90.)
l23    Shenzhen Mist Technology Development Co.,      One (l) infringing use of Plaintiffs CCELL or
       Ltd.                                           Vaporesso Marks. (Complaint, Ex. E, pg. 1294.)

24     Shenzhen Relaxo Technology Co., Ltd.          One (I) infringing use of Plaintiff's CCELL or
                                                     Vaporesso Marks. (Complaint, Ex. E, pg.
                                                     1397.)
25     Shenzhen Skey Technology Co., Ltd.            Pne (I) infringing use of Plaintiffs CC ELL
                                                     KJr Vaporesso Marks. (Complaint, Ex. E, pg. 1467.)
26     Shenzhen Union Technology Shares Co., Ltd.    Pne ( l) infringing use of Plaintiffs CC ELL
                                                     KJr Vaporesso Marks. (Complaint, Ex. E, pg. 1540.)

i27    Shenzhen YDF Electronic Co., Ltd.             K)ne (I) infringing use of Plaintiffs CCELL or
                                                     Vaporesso Marks. (Complaint, Ex. E, pg.
                                                     1691.)
l28    Shenzhen Y green Technology Co., Ltd.         k)ne (I) infringing use of Plaintiff's CCELL
                                                     k)r Vaporesso Marks. (Complaint, Ex. E, pg. 1709.)

l29    zhenaiyicun@l 63 .com                         One (I) infringing use of Plaintiffs CCELL or
                                                     Vaporesso Marks. (Complaint, Ex. E, pg.
                                                     1917)
30     BoWei E-Cigarettes Store                      Two (2) infringing uses of Plaintiffs CCELL or
                                                     Vaporesso Marks. (Complaint,
                                                     Ex. E, ogs. 19, 28.)
3I     Explorer Outdoor Sports Club                  Two (2) infringing uses of Plaintiffs CC ELL or
                                                     Vaporesso Marks. (Complaint,
                                                     Ex. E, pg. 236.)



                                                    25
     Case 1:19-cv-09896-LGS-RWL Document 87 Filed 11/20/20 Page 4 of 7




32   guohuihui                                      Two (2) infringing uses of Plaintiff's CCELL or
                                                     Vaporesso Marks. (Complaint,
                                                     Ex. E, D!!. 334.)
 33 iphone                                          Two (2) infringing uses of Plaintiff's CC ELL or
                                                     Vaporesso Marks. (Complaint,
                                                     Ex. E, nfl. 414.)
 34 Shengzhen Nuohengda Electronic Technology       Two (2) infringing uses of Plaintiff's CC ELL or
    Co., Ltd.                                       IVaporesso Marks. (Complaint,
                                                    IEx. E, pg. 539.)
 35 Shenzhen Apextor Technology Co., Ltd.           rrwo (2) infringing uses of Plaintiff's CC ELL or
                                                    IVaporesso Marks. (Complaint,
                                                    Ex. E, P!!. 576.)
 36 Shenzhen Bayou Yuyun Technology Co., Ltd.       rrwo (2) infringing uses of Plaintiff's
                                                    V:CELL or Vaporesso Marks. (Complaint, Ex. E, pgs.
                                                    645-46.)
 37 Shenzhen Exertion Hardware Products Co., Ltd. Two (2) infringing uses of Plaintiff's
                                                    CCELL or Vaporesso Marks. (Complaint, Ex. E, pgs.
                                                    809, 816.)
 38 Shenzhen Golden Trading Co., Ltd.               Two (2) infringing uses of Plaintiff's CCELL or
                                                    Vaporesso Marks. (Complaint,
                                                    Ex. E, pg. 862.)
39 Shenzhen Green Alliance Technology Co., Ltd. Two (2) infringing uses of Plaintiff's CC ELL or
                                                    Vaporesso Marks. (Complaint,
                                                    Ex. E, pg. 880.)
40 Shenzhen Hengshijian Technology Co., Ltd.       rrwo (2) infringing uses of Plaintiff's CC ELL or
                                                    Vaporesso Marks. (Complaint,
                                                    Ex. E, pg. 901.)
41 Shenzhen Innseed Technology Co., Ltd.           rrwo (2) infringing uses of Plaintiff's CC ELL or
                                                    Vaporesso Marks. (Complaint,
                                                   IEx. E, D!!S. 975- 76.)
142 Shenzhen Itsuwa Electron Co .. Ltd.            Two (2) infringing uses of Plaintiff's CC ELL or
                                                   Vaporesso Marks. (Complaint,
                                                   Ex. E, pgs. 998, 1010.)
143 Shenzhen Jiahaojia Technology Co., Limited     Two (2) infringing uses of Plaintiff's CC ELL or
                                                   Vaporesso Marks. (Complaint,
                                                   Ex. E, pgs. I 024.)
144 Shenzhen One Light Year Technology Co., Ltd.   Two    (2) infringing uses of Plaintiff's CC ELL or
                                                   Vaporesso Marks. (Complaint,
                                                   Ex. E, og. 1353.)
145 Shenzhen Syiko Technology Co., Ltd.            Two (2) infringing uses of Plaintiff's CC ELL or
                                                   Vaporesso Marks. (Complaint,
                                                   Ex. E, pgs. 1484, 1493.)
46 Shenzhen United Chong Hing Industrial Co., Ltd. rrwo (2) infringing uses of Plaintiff's
                                                   K:CELL or Vaporesso Marks. (Complaint, Ex. E, pg.
                                                   1561.)
47 Soulmate Vape Store                             rrwo (2) infringing uses of Plaintiff's CC ELL or
                                                   Vaporesso Marks. (Complaint, Ex. E, pgs. 1780-81.)


                                                 26
      Case 1:19-cv-09896-LGS-RWL Document 87 Filed 11/20/20 Page 5 of 7




f48   Sunlight Work Room                            Two (2) infringing uses of Plaintiffs CCELL or
                                                    Vaporesso Marks. (Complaint,
                                                    Ex. E, pg. 1804.)
 49 wangmingli                                      rrwo (2) infringing uses of Plaintiff's
                                                    K:CELL or Vaporesso Marks. (Complaint, Ex. E, pg.
                                                     l 884.)
 50 xuanzi                                          rrwo (2) infringing uses of Plaintiffs
                                                    t:CELL or Vaporesso Marks. (Complaint, Ex. E, pgs.
                                                     l 900-0 I)
 51 zhaoyangyang                                    Two (2) infringing uses of Plaintiffs CC ELL or
                                                    Vaporesso Marks. (Complaint,
                                                    Ex. E, pgs. l 909.)
 52 e-cigarette Store                               Three (3) infringing uses of Plaintiffs CCELL or
                                                    Vaporesso Marks. (Complaint,
                                                    Ex. E, pgs. l 95, 20 I, 204.)
53 Guangxi Bayengtong Technology Co., Ltd.         rrhree (3) infringing uses of Plaintiff's CCELL or
                                                    Vaporesso Marks. (Complaint,
                                                    Ex. E, pgs. 3 I 8- l 9.)
54 Jinhua Chidao E-Commerce Co., Ltd.              rrhree (3) infringing uses of Plaintiffs CC ELL or
                                                    Vaporesso Marks. (Complaint,
                                                    Ex. E, pgs. 456, 458.)
55 Shenzhen A VBAD Technology Co., Ltd.            Three (3) infringing uses of Plaintiffs
                                                   CCELL or Vaporesso Marks. (Complaint, Ex. E, pgs.
                                                   610, 619.)
56 Shenzhen E-Union Technology Co., Ltd.           Three (3) infringing uses of Plaintiff's CC ELL or
                                                   Vaporesso Marks. (Complaint,
                                                   Ex. E, pgs. 766-67, 774.)
57 Shenzhen Globalsell Technology Co., Ltd.        Three (3) infringing uses of Plaintiff's C'CELL or
                                                   [Vaporesso Marks. (Complaint,
                                                   Ex. E, pg. 844.)
58 Shenzhen Lumin Intelligent Technology Co., Ltd. rrhree (3) infringing uses of Plaintiffs
                                                   K'CELL or Vaporesso Marks. (Complaint, Ex. E, pgs.
                                                    1226, 1237.)
59 Shenzhen Sellot Electronic Technology Co., Ltd. rrhree ( 3) infringing uses of Plaintiffs
                                                   t:CELL or Vaporesso Marks. (Complaint, Ex. E, pg.
                                                   1423.)
60 Shenzhen Wejoy Technology Co., Ltd.             Three (3) infringing uses of Plaintiffs
                                                   ::::CELL or Vaporesso Marks. (Complaint, Ex. E, pgs.
                                                   16 l 8, 1626.)
61 Shenzhen Xinxinxin Technology Co., Ltd.         Three (3) infringing uses of Plaintiffs CC ELL or
                                                   Vaporesso Marks. (Complaint,
                                                   Ex. E, pgs. 1639, 1647.)
62 Torch Technology (Shenzhen) Co., Ltd.           Three (3) infringing uses of Plaintiffs CC ELL or
                                                   Vaporesso Marks. (Complaint,
                                                   Ex. E, pgs. 1825-26.)
63 eastpudog                                       Four ( 4) infringing uses of Plaintiff's CCELL or
                                                   Vaporesso Marks. (Complaint,
                                                   Ex. E, pgs. 181-82.)


                                                 27
     Case 1:19-cv-09896-LGS-RWL Document 87 Filed 11/20/20 Page 6 of 7




64   Shenzhen A-Touch Electronic Co .• Ltd.              Four ( 4) infringing uses of Plaintiff's CC ELL or
                                                         Vaporesso Marks. (Complaint,
                                                         Ex. E, 02.s. 594, 599.)
65   Shenzhen Ever Deli Technology Co .. Ltd.            Four ( 4) infringing uses of Plaintiffs CC ELL or
                                                         Vaporesso Marks. (Complaint.
                                                         Ex. E. pgs. 787.)
66   Shenzhen Mingjietong Technology Ltd.              Four (4) infringing uses of Plaintiffs CCELL or
                                                      IVaporesso Marks. (Complaint.
                                                       Ex. E, 02.s. 1246, 1255.)
67   Shenzhen Yark Technology Co., Ltd.               IF our (4) infringing uses of Plaintiffs CC ELL or
                                                       Vaporesso Marks. (Complaint.
                                                       Ex. E. 02.s. 167 I -72, 1681.)
68   Shenzhen Yiyexin Technology Co .• Ltd.            Four (4) infringing uses of Plaintiffs
                                                      CCELL or Vaporesso Marks. (Complaint. Ex. E, pg.
                                                       1729.)
69   Shenzhen Kaiwei Electronics Co., Ltd.            Five (5) infringing uses of Plaintiffs CCELL or
                                                      Vaporesso Marks. (Complaint, Ex. E,
                                                      pgs. 1040, l 042.)
70   Shenzhen Lincoe Technology Co., Ltd.             Five (5) infringing uses of Plaintiff's CC ELL or
                                                      Vaporesso Marks. (Complaint. Ex. E,
                                                      pgs. 1130. 1137.)
71   Dihao Electronic Technology (Shenzhen)           Six (6) infringing uses of Plaintiffs CC ELL
     Limited                                         pr Vaporesso Marks. (Complaint, Ex. E. pgs. 89-90,
                                                       100.)
72   Shenzhen B&E Technology Co., Ltd.                Six (6) infringing uses of Plaintiffs CCELL
                                                     K)r Vaporesso Marks. (Complaint, Ex. E, pgs. 629-30,
                                                     ki3 7.)
73   ableok                                           Six (6) infringing uses of Plaintiffs CCELL or
                                                      Vaporesso Marks. (Complaint. Ex. E,
                                                     1pgs. 1812-13.)
74   momsmoney04                                      Seven (7) infringing uses of Plaintiffs CC ELL or
                                                      Vaporesso Marks. (Complaint,
                                                      Ex. E, n°. 498.)
75   Shenzhen Lexin Tong Digital Technology Co.,      Seven (7) infringing uses of Plaintiffs CCELL or
     Ltd.                                            Vaporesso Marks. (Complaint,
                                                      Ex. E, ogs. 1100, 1111.)
76   Shenzhen Globalevapor Technology Company         Eight (8) infringing uses of Plaintiffs CCELL or
     Limited                                         Vaporesso Marks. (Complaint,
                                                     Ex. E, 02.s. 825, 834.)
77   Shenzhen Hong Chuang New Energy                 Nine (9) infringing uses of Plaintiffs
     Technology Co., Ltd.                            ::::CELL or Vaporesso Marks. (Complaint, Ex. E, pgs.
                                                     917, 923.)
78   Shenzhen Zhaodeng Photoelectricity Co., Ltd.    !fen ( I 0) infringing uses of Plaintiffs CC ELL or
                                                     Vaporesso Marks. (Complaint. Ex. E, pgs. I 763,
                                                      1772.)
79   Shenzhen Chenman Technology Co., Ltd.           !Eleven ( I I) infringing uses of Plaintiff's CC ELL or
                                                     Vaporesso Marks. (Complaint,


                                                    28
     Case 1:19-cv-09896-LGS-RWL Document 87 Filed 11/20/20 Page 7 of 7




                                                      Ex. E, pgs. 733, 739.)


80   Shenzhen Thundery Technology Co., Limited        Eleven ( l l) infringing uses of Plaintiff's
                                                      k::CELL or Vaporesso Marks. (Complaint, Ex. E, pgs.
                                                       1520, 1527.)
81   Shenzhen Jbeli Technology Co., Ltd.              rrwelve ( 12) infringing uses of Plaintiff's
                                                      k::CELL or Vaporesso Marks. (Complaint, Ex. E, pgs.
                                                      934, 943-44.)
82   Shenzhen Ilsmooker Technology Co., Ltd.          Thirteen ( 13) infringing uses of Plaintiff's
                                                      CCELL or Vaporesso Marks. (Complaint, Ex. E, pgs.
                                                      955, 966.)
83   Shenzhen Serisvape Technology Co., Ltd.          Thirteen ( 13) infringing uses of Plaintiff's CCELL or
                                                      Vaporesso Marks. (Complaint,
                                                      Ex. E, pgs. 1445, 1453.)
84   newlivestyle                                     Seventeen ( 17) infringing uses of Plaintiffs CC ELL
                                                      KJr Vaporesso Marks. (Complaint,
                                                      Ex. E, pgs. 506-07, 511.)
85   Shenzhen XLC Technology Co., Ltd.                Seventeen ( I 7) infringing uses of Plaintiffs CC ELL
                                                      pr Vaporesso Marks. (Complaint,
                                                      Ex. E, pgs. 1653, 1660-61.)
86   Dongguan RHS Home Accessories Factory            Twenty (20) infringing uses of Plaintiff's CCELL or
                                                      Vaporesso Marks. (Complaint,
                                                      Ex. E, nPs. 158-63, 169.)




                                                 29
